Broyles, J.
“In order for this court to review a refusal to sanction a petition for certiorari, the petition must be incorporated in the bill of exceptions or otherwise verified as a part thereof by the trial judge; an unsanctioned petition can not be specified as part of the record.” Hall v. State, 2 Ga. App. 437 (58 S. E. 558), and cases cited. In this case the petition for certiorari is not incorporated in the bill of exceptions, and the bill of exceptions does not state or indicate that the petition for certiorari is attached to it as an exhibit, but merely “ specifies” it as material to a clear understanding of the errors assigned; and in the judge’s certificate to the bill of exceptions the clerk of the superior court is ordered to “send up the original petition for the writ of certiorari.” This court can not consider, as a part of this bill of exceptions or of the record, a paper which is attached to the bill of exceptions and which follows the judge’s certificate, though it bears the endorsement .“considered and denied,” signed by the judge of the superior court. The writ of error, therefore, must be Dismissed.